Case 6:20-cr-00084-WWB-EJK Document 148 Filed 07/20/21 Page 1 of 8 PageID 1666




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 UNITED STATES OF AMERICA

 VS.                                               CASE NO: 6:20-cr-84-WWB-EJK

 XZAVIER SCHOLTENS
                                           /

                                           ORDER

        THIS CAUSE is before the Court on Defendant’s Renewed Motion for Judgment

 of Acquittal and Motion for New Trial (Doc. 136) and the Government’s Response in

 Opposition (Doc. 139). For the reasons set forth below, the Motion will be denied.

 I.     BACKGROUND

        Defendant, Xzavier Scholtens, was charged by Indictment (Doc. 1) on May 27,

 2020, with: (1) knowingly transporting, or aiding and abetting the transportation of, child

 pornography in and affecting interstate and foreign commerce by using a means or facility

 of interstate or foreign commerce, including a computer, in violation of 18 U.S.C.

 § 2252A(a)(1), (b)(1)–(2); and (2) knowingly possessing material that contained an image

 of child pornography depicting a minor under the age of twelve that had been shipped

 and transported in interstate and foreign commerce by using a means or facility of

 interstate or foreign commerce, including a computer, in violation of 18 U.S.C.

 § 2252A(a)(5)(B), (b)(2). Both offenses allegedly occurred on or about November 19,

 2019. (Id. at 1). On April 28, 2021, a jury found Defendant guilty as to both offenses. (Doc.

 Nos. 117, 118).
Case 6:20-cr-00084-WWB-EJK Document 148 Filed 07/20/21 Page 2 of 8 PageID 1667




 II.    JUDGMENT OF ACQUITTAL

        Defendant argues that this Court should enter a judgment of acquittal as to both

 counts because: (1) there is no evidence that he transported or aided and abetted the

 transportation of child pornography; (2) the Government failed to prove venue as to Count

 One of the Indictment; and (3) there was not sufficient evidence to support a finding that

 he possessed the child pornography.

        “In deciding a motion for entry of judgment of acquittal under [Federal Rule of

 Criminal Procedure] 29(c), district courts . . . must view the evidence in the light most

 favorable to the government and determine whether a reasonable jury could have found

 the defendant guilty beyond a reasonable doubt.” United States v. Sellers, 871 F.2d 1019,

 1021 (11th Cir. 1989) (internal citation omitted). “The prosecution need not rebut all

 reasonable hypotheses other than guilt. The jury is free to choose between or among the

 reasonable conclusions to be drawn from the evidence presented at trial[.]” Id. (internal

 citation omitted). “[T]he court must accept all reasonable inferences and credibility

 determinations made by the jury.” Id.

        First, Defendant argues with respect to Count One—charging him with

 transporting, or aiding and abetting the transportation of, child pornography—no

 reasonable jury could find that the transmission of a hyperlink is the “transportation” of

 child pornography within the meaning of the statute. This argument appears to have

 recently been rejected by the Eleventh Circuit. Specifically, in United States v. Rivenbark,

 the Eleventh Circuit held that the defendant could be found guilty of, at the very least,

 aiding and abetting the transportation of child pornography where the record was clear

 that he shared a hyperlink to a Dropbox folder containing child pornography. 748 F. App’x




                                              2
Case 6:20-cr-00084-WWB-EJK Document 148 Filed 07/20/21 Page 3 of 8 PageID 1668




 948, 953–54 (11th Cir. 2018). Although Rivenbark is not binding on this Court, the Court

 finds that it is persuasive and indistinguishable from the facts of this case. Therefore,

 Defendant’s statutory interpretation argument is without merit.

        In the alternative, Defendant argues that he cannot be guilty of aiding and abetting

 because there was no evidence that he intended to send a link containing child

 pornography or that he exercised dominion or control over the contents of the linked

 folder. At trial, there was evidence that Defendant created and sent the link to an

 undercover agent during a conversation to initiate an exchange of images or links, that

 the link was created by Defendant just six seconds before it was sent to the agent, that

 the link displayed thumbnail images that clearly depicted images of child pornography,

 and that Defendant was able to describe to officers the contents of a number of the videos

 contained within the folder. Additionally, there is testimony from which a reasonable trier

 of fact could have concluded that Defendant also created the folder containing the

 pornography itself, possibly during the several minute gap between telling the undercover

 agent that he would send a link and the actual creation of the link.

        Next, Defendant argues that the Government failed to prove that venue is proper

 in this Court as to Count One because venue is proper only from where the data was

 sent, not from where the link was created and sent. As an initial matter, this argument

 largely rests on the premise that the sending of a link, as opposed to the images or videos

 themselves, is not sufficient to constitute the transportation of child pornography, which

 has been called into serious question by the Eleventh Circuit. See id. at 954. Moreover,

 there is no dispute that Defendant created and sent the link from his home within this

 District. As the Government notes, the Eleventh Circuit has held that the commission of




                                              3
Case 6:20-cr-00084-WWB-EJK Document 148 Filed 07/20/21 Page 4 of 8 PageID 1669




 an act in a district that is designed to assist another in effecting the crime outside that

 district is sufficient to place venue within the district where the act took place under 18

 U.S.C. § 3237(a). United States v. McCulley, 673 F.2d 346, 350–51 (11th Cir. 1982).

 Thus, the Court finds that the Government properly established venue in this District with

 respect to Count One.

        Finally, Defendant argues that there was no evidence to support his conviction for

 possession because there was no testimony that he created the folder containing the

 child pornography or that he knew what the folder contained. As set forth above, there is

 sufficient evidence from which a reasonable jury could determine that Defendant created

 the folder, had knowledge of the contents of the folder, and exercised sufficient control

 over the contents to share it with another individual. Therefore, Defendant’s request for

 judgment of acquittal will be denied as to both counts.

 III.   NEW TRIAL

        Defendant also argues that he is entitled to a new trial because: (1) the Court erred

 in allowing the Government to introduce Twitter records obtained from NCMEC and

 disclosed after the discovery deadline; and (2) the Court erred in failing to instruct the jury

 on venue as to Count One.

        Federal Rule of Criminal Procedure 33 governs motions for new trials. Pursuant to

 Rule 33, the Court may, on a defendant's motion, “vacate any judgment and grant a new

 trial if the interest of justice so requires.” Fed. R. Crim. P. 33(a). Whether a defendant

 gets a new trial “falls ‘within the sound discretion of the trial court.’” United States v.

 Albury, 782 F.3d 1285, 1295 (11th Cir. 2015) (quoting United States v. Vicaria, 12 F.3d

 195, 198 (11th Cir. 1994)). Yet the Eleventh Circuit has long cautioned that a new trial




                                               4
Case 6:20-cr-00084-WWB-EJK Document 148 Filed 07/20/21 Page 5 of 8 PageID 1670




 should be granted only in “exceptional cases.” United States v. Martinez, 763 F.2d 1297,

 1313 (11th Cir. 1985) (quotation and citation omitted). Thus exercising such discretion to

 grant a new trial should be done “sparingly”—“[t]he evidence must preponderate heavily

 against the verdict, such that it would be a miscarriage of justice to let the verdict stand.”

 Id. (citations omitted).

        First, Defendant argues a litany of ways in which the admission of the Twitter

 records was not proper. As relevant, the evidence was self-suppressed by the

 Government prior to trial and the Government agreed that it did not intend to offer the

 evidence in its case in chief. As such, this Court declined to offer an advisory opinion as

 to the evidence’s admissibility, instead giving Defendant the instruction that he should

 “renew his objections to the extent that the Government attempts to introduce the

 evidence for any purpose at trial.” (Doc. 107 at 1 (emphasis added)). Nevertheless, on

 the first day of trial—and without any mention of the evidence by the Government—

 counsel for Defendant began extensively questioning the Government’s witness

 regarding the NCMEC tip that led to the evidence and the Twitter records associated with

 the NCMEC tip. (Doc. 128 at 99:16–102:6). During the cross-examination, the

 Government requested a sidebar, during which counsel for Defendant explicitly stated

 that she was “opening the door” and no longer objecting to the admission of the evidence.

 (Id. at 103:19–104:20). Thus, Defendant opened the door on the cross-examination of

 David Racca and cannot subsequently try to slam it shut simply because he thought better

 of that decision at a later stage of the proceedings.

        Even if Defendant did not open the door by cross-examining David Racca

 regarding the suppressed evidence, his argument that the Government’s use of the




                                               5
Case 6:20-cr-00084-WWB-EJK Document 148 Filed 07/20/21 Page 6 of 8 PageID 1671




 evidence to impeach him on cross-examination was improper is also without merit. “(A)

 defendant’s statements made in response to proper cross-examination reasonably

 suggested by the defendant’s direct examination are subject to otherwise proper

 impeachment by the government, albeit by evidence that has been illegally obtained that

 is inadmissible on the government’s direct case, or otherwise, as substantive evidence of

 guilt.” United States v. Rada-Solano, 625 F.2d 577, 579 (5th Cir. 1980) (quoting United

 States v. Havens, 446 U.S. 620, 627–28 (1980)); see also United States v. Ortiz-Santizo,

 766 F. App’x 890, 895–96 (11th Cir. 2019). On direct examination, Defendant testified

 that he intended to send pornography to the undercover agent and that he was unaware

 of the contents of the folder he sent. (Doc. 133 at 10:7–15). Accordingly, the

 Government’s questions, which clarified Defendant’s testimony that he did not intend to

 send child pornography and then questioned the credibility of that statement, were within

 the confines of his direct testimony and the use of the evidence for impeachment

 purposes was proper. See Ortiz-Santizo, 766 F. App’x at 896 (holding that it was not

 improper for the government to question the defendant on cross-examination “about

 conduct pertinent to the credibility of his direct testimony” and then introduce suppressed

 evidence to rebut his denials); United States v. One 1979 Porsche Coupe, Vin

 9289200514, 709 F.2d 1424, 1428 & n.6 (11th Cir. 1983) (holding that the government’s

 questions regarding the defendant’s history of cocaine purchases or if he ever dealt

 cocaine were “reasonably suggested” by the defendant’s direct testimony that he had not

 driven to Atlanta to purchase cocaine or transport it to Knoxville).

        To the extent that Defendant argues, instead, that it was error for the Court not to

 hold a hearing on the evidence or the discovery violation, the Court notes that Defendant




                                              6
Case 6:20-cr-00084-WWB-EJK Document 148 Filed 07/20/21 Page 7 of 8 PageID 1672




 was explicitly offered a hearing on the evidence prior to its admission but declined to

 accept that offer. (Id. at 103:21–104:4). Moreover, Defendant incorrectly argues that he

 does not bear the burden of showing prejudice as a result of the late disclosure. However,

 the Eleventh Circuit has rejected this argument. See United States v. Mosquera, 886 F.3d

 1032, 1045 (11th Cir. 2018) (“When a discovery violation occurs under Rule 404(b) or

 Federal Rule of Criminal Procedure 16, there is no automatic consequence—relief for the

 violation lies within the discretion of the trial court. To support a claim for reversal . . . , the

 defendant must show prejudice to substantial rights.” (quotation and internal citation

 omitted)). In his Motion, Defendant still fails to show prejudice as a result of the untimely

 disclosure. It is unlikely that he could show such prejudice where the evidence was turned

 over more than a month prior to trial and Defendant never requested a continuance or

 other relief based on the lateness of the disclosure. Finally, Defendant has failed to

 properly brief or raise his objections based on authentication and Federal Rules of

 Evidence 404(b) and 414. This Court will not, therefore, address these arguments that

 are raised only in passing and without citation to legal authority.

        Second, Defendant argues that this Court erred in failing to give an instruction on

 venue at his request. “[A]lthough venue is an essential element, it is not a substantive

 element, requiring per se reversal when instructions are sought but not given.” United

 States v. Dileo, 625 F. App’x 464, 469–70 (11th Cir. 2015). Here, the evidence that venue

 exists in this District is substantial and mostly uncontroverted. To be clear, Defendant’s

 venue argument turns on legal arguments, not questions of fact. Thus, no factual issue

 as to venue was put at issue during the trial sufficient to merit a venue instruction. See id.

 at 470; see also United States v. Rojas, 812 F.3d 382, 396 (5th Cir. 2016) (holding that




                                                  7
Case 6:20-cr-00084-WWB-EJK Document 148 Filed 07/20/21 Page 8 of 8 PageID 1673




 the trial court did not err in declining to give a venue instruction, in part, because “the

 venue issue that the defendants raised was a question of law, not a question of fact” and

 did not put venue at issue for the jury); United States v. Zamora, 661 F.3d 200, 208 (5th

 Cir. 2011) (“Venue is not put ‘in issue’ when the government presents adequate evidence

 of venue, and the defendant fails to contradict the government’s evidence.”). Furthermore,

 Defendant’s cursory argument regarding the lack of a venue instruction is insufficient to

 meet his burden in convincing this Court that its failure to give a venue instruction warrants

 the granting of a new trial.

 IV.    CONCLUSION

        In accordance with the foregoing, it is ORDERED and ADJUDGED that

 Defendant’s Renewed Motion for Judgment of Acquittal and Motion for New Trial (Doc.

 136) is DENIED.

        DONE AND ORDERED in Orlando, Florida on July 19, 2021.




 Copies furnished to:

 Counsel of Record




                                               8
